           Case 3:19-cr-07167-WQH Document 22 Filed 05/12/20 PageID.23 Page 1 of 2
       '
JAO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           FILED
                                    UNITED STATES DISTRICT COUI T                                                 MAY 12 2020
                                           SOUTHERN DISTRICT OF CALIFORNIA                                  CLcl-lK US lllS I 1-!IC I COLJHT
                                                                                                      SOLJTHcRN lllS ll·IIC'I 0~ CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A C                  , , N ,I. T C' "- _<;:le          lll:YUTY
                                                                      (For Revocation of Probation or Supervised Release)
                               V.                                     (For_ Offenses Committed On or After November l, 1987)
           JESUS ADRIAN CASAVANTES (I)
           aka Jesus Adrian Casavantes-Gonzalez                          Case Number:        3:19-CR-07167-WQH

                                                                      Merle N Schneidewind
                                                                      Defendant's Attorney
REGISTRATION NO.               22674-208

•-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.         I

D    was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HO . WILLIAM Q. HAY
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-07167-WQH Document 22 Filed 05/12/20 PageID.24 Page 2 of 2

,AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JESUS ADRIAN CASAVANTES (I)                                              Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-07167-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Twelve (12) months to run concurrent to case 19cr2796,WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is rerrianded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at   - - - - - - - - - A.M.                      on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office ..

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                -------------                                ---------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-07167-WQH
